An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1155
                       NORTH CAROLINA COURT OF APPEALS
                              Filed:    15 April 2014
In the Matter of:
                                                Guilford County
                                                No. 11 JT 163
      P.V.M.



      Appeal by respondent-father from order entered 18 July 2013

by Judge Wendy Enochs in Guilford County District Court.                        Heard

in the Court of Appeals 31 March 2014.


      Mercedes O. Chut, for Guilford County Department of Social
      Services, petitioner-appellee.

      Smith, James, Rowlett & Cohen, L.L.P., by Margaret Rowlett,
      for guardian ad litem.

      J. Thomas Diepenbrock for respondent-appellant.


      ERVIN, Judge.


      Respondent-Father         David      M.     appeals     from      an      order

terminating      his    parental      rights     in   P.V.M.1          On     appeal,

Respondent-Father        contends      that     the   trial    court        erred   by

determining that his parental rights in Peter were subject to


      1
      P.V.M. will be referred to throughout the remainder of this
opinion as “Peter,” which is a pseudonym used for ease of
reading and to protect the juvenile’s privacy.
                                         -2-
termination and that Peter’s best interests would be served by

the termination of Respondent-Father’s parental rights.                              After

careful consideration of Respondent-Father’s challenges to the

trial court’s order in light of the record and the applicable

law,     we   conclude    that   the     trial          court’s       order     should    be

affirmed.

                            I. Factual Background

       Peter was born out of wedlock in 2006.                          On 8 March 2011,

the    Guilford    County    Department        of       Social        Services    filed   a

petition      alleging    that   Peter    was       a    neglected        and    dependent

juvenile based upon allegations that Peter’s mother, Valerie M.,

lacked    stable    and    adequate      housing,         had     a     substance    abuse

problem, could not properly care for Peter, and had failed to

comply with her case plan and obtained the issuance of an order

authorizing it to take Peter into non-secure custody.                               As the

result of DNA testing conducted on 1 March 2011, Respondent-

Father was determined to be Peter’s father.                           On 9 August 2011,

Judge K. Michelle Fletcher entered an order finding that Peter

was a neglected and dependent juvenile, retaining Peter in DSS

custody, ordering both of Peter’s parents to comply with their

case plans, and authorizing visitation between Respondent-Father

and Peter.
                                            -3-
       Although Respondent-Father initially complied with portions

of his case plan and developed a loving relationship with Peter,

he failed to obtain independent housing, failed a number of

substance      abuse    screens,      and    engaged    in    other   conduct      that

raised questions about his ability to successfully parent Peter.

On 17 December 2012, DSS filed a petition seeking to have the

parental rights of both Peter’s mother and Respondent-Father in

Peter     terminated.           On    19    February     2013,      Peter’s    mother

relinquished her parental rights in Peter.                     After conducting a

hearing on 25 June 2013, the trial court entered an order on 18

July 2013 determining that Respondent-Father’s parental rights

in Peter were subject to termination on the grounds that he had

(1) neglected Peter; (2) willfully left Peter in foster care for

more    than    twelve       months    without      making    reasonable      progress

toward correcting the conditions that had led to Peter’s removal

from the home; (3) willfully refused to pay a reasonable portion

of the cost of Peter’s care despite having the physical and

financial ability to do so during the six month period preceding

the    filing    of    the    termination         petition;   and   (4)    failed   to

establish paternity, legitimate Peter, or provide substantial

financial support or consistent care for Peter and his mother

and     that    Peter’s      best     interests      would    be    served    by    the

termination of Respondent-Father’s parental rights.                       Respondent-
                                        -4-
Father noted an appeal to this Court from the trial court’s

order.

                        II. Substantive Legal Analysis

       In   his    brief,   Respondent-Father         contends      that   the   trial

court erred by finding that his parental rights in Peter were

subject to termination and that Peter’s best interests would be

served      by    the   termination     of    his     parental      rights.        More

specifically, Respondent-Father contends that the trial court

erred by determining           that his parental rights in Peter were

subject to termination on the grounds of neglect, failure to

make     reasonable      progress,      failure       to     make    a     reasonable

contribution toward the cost of Peter’s care, and failure to

establish paternity, legitimate Peter, or provide substantial

support     or    consistent   care    for    Peter    and    his    mother   on    the

grounds that the record evidence and the trial court’s findings

did not support these determinations and by failing to properly

consider certain relevant factors in determining that Peter’s

best interests would be served by the termination of Respondent-

Father’s parental rights.             Respondent-Father’s arguments do not

justify a decision to overturn the trial court’s termination

order.

                            A. Standard of Review
                                         -5-
       “The standard of review in termination of parental rights

cases is whether the findings of fact are supported by clear,

cogent and convincing evidence and whether these findings, in

turn, support the conclusions of law.                We then consider, based

on the grounds found for termination, whether the trial court

abused its discretion in finding termination to be in the best

interest of the child.”           In re Shepard, 162 N.C. App. 215, 221-

22, 591 S.E.2d 1, 6 (citation and quotation marks omitted),

disc. review denied sub nom. In re D.S., 358 N.C. 543, 599

S.E.2d 42 (2004).        We will now utilize the applicable standard

of    review   in    evaluating    the    validity   of    Respondent-Father’s

challenges to the validity of the trial court’s order.

                         B. Grounds for Termination

       In his initial challenge to the trial court’s termination

order, Respondent-Father contends that the trial court erred by

concluding that he had neglected Peter and that there was a

reasonable probability that Peter would be subject to additional

neglect in the event that Respondent-Father were                      to be made

responsible      for   his   care.       In    support    of   this   contention,

Respondent-Father       argues that the trial            court’s determination

that his parental rights in Peter were subject to termination

for    neglect      lacked   adequate     support    in    either     the   record

evidence or the trial court’s findings of fact given that Peter
                                       -6-
was taken into DSS custody on the basis of his mother’s neglect

of Peter rather than on the basis of any of Respondent-Father’s

own conduct and that Respondent-Father’s parental rights should

not be terminated based upon neglectful conduct engaged in by

someone else.    We do not find these arguments persuasive.

    A parent’s parental rights in his or her child are subject

to termination on the grounds of neglect pursuant to N.C. Gen.

Stat. § 7B-1111(a)(1).         A parent neglects his or her child by

failing   to   provide   the   child    with   proper   care,   supervision,

discipline or a safe environment, or by abandoning the child.

N.C. Gen. Stat. § 7B-101(15).           As the Supreme Court has clearly

stated:

           [t]he fact that a parent does provide love,
           affection and concern, although it may be
           relevant, should not be determinative, in
           that the court could still find the child to
           be neglected within the meaning of our
           neglect and termination statutes. Where the
           evidence shows that a parent has failed or
           is unable to adequately provide for his
           child’s physical and economic needs, whether
           it be by reason of mental infirmity or by
           reason of willful conduct on the part of the
           parent, and it appears that the parent will
           not or is not able to correct those
           inadequate conditions within a reasonable
           time, the court may appropriately conclude
           that the child is neglected.

In re Montgomery, 311 N.C. 101, 109, 316 S.E.2d 246, 251-52

(1984).    In determining that a parent’s parental rights in a

child are subject to termination for neglect, the trial court
                                      -7-
must conclude that neglect exists at the time of the termination

hearing or that there is a probability that neglect will occur

in the future.      See In re Ballard, 311 N.C. 708, 715, 319 S.E.2d

227, 232 (1984).       A prior adjudication that the child is abused

or neglected is not required in order to terminate parental

rights on this ground.         In re Faircloth, 153 N.C. App. 565, 571,

571 S.E.2d 65, 69 (2002).

      In   its    termination    order,   the   trial    court    found,   among

other things, that Respondent-Father had completed a parenting

assessment and complied with the recommendations resulting from

the   assessment,     that     Respondent-Father   had     failed    to    obtain

stable housing given that he did not have a permanent place at

which he and Peter could live at the time of the termination

hearing,    and    that   he    had   tested    positive    for     alcohol   or

controlled substances eight times between 3 May 2011 and 16

April 2013 despite participating in substance abuse treatment.

More particularly, the trial court found that:

            The father was previously renting a room at
            a boarding house from his significant other,
            . . . .     [His   significant   other]  had
            reported to DSS that this was a temporary
            living situation for the father. Subsequent
            to that, the father obtained subsidized
            housing for a brief period of time, but was
            later evicted, reportedly due to nonpayment
            of rent. Thereafter he returned to the home
            of [his significant other].    At some point
            during the pendency of this matter, [the
            father’s significant other] indicated that
                              -8-
         the juvenile could come and stay with [the
         father] at her home, but [the father] has
         since been required to leave due to a
         disagreement   between   himself   and   [his
         significant other’s] daughter. [The father]
         is currently staying with a friend, but has
         been told that he must vacate that residence
         within the next 30 days.    He does not have
         another place to live arranged at this time.

                            . . . .

         The father completed a substance abuse
         assessment on [8 August 2012].        He was
         referred for outpatient services at Daymark
         Recovery Center. The father participated in
         group counseling two times a week.        The
         father   is   now  participating   in   group
         sessions two times a week and in Individual
         sessions two times per month at Family
         Services of the Piedmont.     The father has
         complied with random drug screens.        The
         father has tested negative for all illicit
         substances nine separate times since the
         child came into care.    However, the father
         has tested positive for illicit substances
         or alcohol as follows:

         May 3, 2011 — positive for alcohol
         June 4, 2012 — positive for alcohol
         July 17, 2012 — positive for cocaine
         July 25, 2012 — positive for cocaine
         January 5, 2013 — positive for cocaine and
              marijuana
         February 25, 2013 — positive for cocaine
         March 5, 2012 — positive for cocaine
         April 16, 2013 — positive for cocaine

In addition, the trial court found that:

         [The father] has not achieved substantial
         compliance with the objectives of his case
         plan.   He has not been able to provide a
         secure or stable home for the juvenile or
         show that he has effectively addressed his
         substance abuse problem.   He has not been
                                                  -9-
               able to demonstrate that he has been able to
               translate the teachings of the parenting
               classes into his own interactions with
               [Peter].   It is evident that he cares for
               [Peter] very much, but he has not gained the
               skills   to effectively parent this child or
               provide a safe and secure home for him.

As a result, the trial court determined that Respondent-Father’s

parental rights in Peter were subject to termination for neglect

as authorized by N.C. Gen. Stat.                          §     7B-1111(a)(2) given that

Respondent-Father “has neglected the juvenile within the meaning

of [N.C. Gen. Stat. §] 7B-101, and such neglect is reasonably

likely    to    continue      if   the        said       juvenile      is   returned       to    his

custody and control.”

      The      trial    court’s      findings             of     fact       demonstrate         that

Respondent-Father is unable to provide for Peter’s physical and

economic       needs,   has    had       to       rely    upon    friends         for    temporary

housing     for    himself,        and    has        been       evicted      from       subsidized

housing for failure to pay rent.                           The trial court’s findings

further show that Respondent-Father failed to abstain from the

use of illicit substances given the fact that he has tested

positive for consumption of alcohol, cocaine, and marijuana on

several     occasions      between            3    May     2011     and      16    April     2013.

Finally, the trial court found that Respondent-Father has failed

to apply what he has been taught in parenting classes during his

own   interactions       with      Peter          and     has    not    gained      the     skills
                                          -10-
necessary to parent Peter effectively or                     provide a safe and

secure home for him.               As a result of the fact that Respondent-

Father has failed to challenge the sufficiency of the record

support for these findings, all of which relate to conduct by

Respondent-Father rather than by Peter’s mother, the relevant

findings   of     fact       are    presumed    to   have    adequate      evidentiary

support    and    are       binding    upon     us   for   purposes       of   appellate

review.    In re Moore, 306 N.C. 394, 404, 293 S.E.2d 127, 133

(1982).

       As this Court has previously held, the fact that a parent

has failed to provide a stable residence for a child and exposed

the child to users of illegal drugs supports a determination of

neglect.       In re Helms, 127 N.C. App. 505, 511-12, 491 S.E.2d

672, 676 (1997).            The trial court’s findings of fact reveal the

existence of just such a situation in this case.                          As a result,

we hold that the trial court’s findings have adequate record

support;    that        these       findings     support     the      trial      court’s

determination         that    Respondent-Father        has   neglected         Peter   and

that   there     is    a     reasonable       probability    that     Peter     will    be

neglected if Respondent-Father is made responsible for his care

in the future; that the fact that Peter was initially placed

into DSS custody as a result of conduct in which Peter’s mother

engaged    does       not    preclude     a    determination       that    Respondent-
                                               -11-
Father’s parental rights in Peter were subject to termination

for neglect; and that the trial court did not err by concluding

that Respondent-Father’s parental rights in Peter were subject

to termination for neglect.2

                           C. Best Interests Determination

       In       addition,       Respondent-Father        contends     that     the   trial

court erred by concluding that Peter’s best interests would be

served by terminating Respondent-Father’s parental rights.                            More

specifically,          Respondent-Father          argues    that      the    trial   court

failed to properly consider the criteria enunciated in N.C. Gen.

Stat. § 7B-1110(a) in making its best interests decision given

that       it    failed    to    give   adequate       weight   to    the    strength     of

Respondent-Father’s             bond    with    Peter;    failed     to     give   adequate

weight          to   the   poor     health       and    advanced      age     of   Peter’s

prospective adoptive parent, who was his maternal grandmother;

and    ignored        a    therapist’s     testimony       to   the       effect   that   a
       2
      Although Respondent-Father has also challenged the trial
court’s determination that his parental rights in Peter were
subject to termination for failure to make reasonable progress
toward correcting the conditions that led to his placement in
DSS custody, to pay a reasonable portion of the cost of Peter’s
care, and to establish paternity, legitimate Peter, or provide
reasonable financial assistance to or care for Peter and his
mother, we need not address these components of Respondent-
Father’s challenge to the trial court’s order given that a
single   ground   for   termination  suffices  to   support   a
determination that a parent’s parental rights are subject to
termination. In re P.L.P., 173 N.C. App. 1, 8, 618 S.E.2d 241,
246 (2005), aff’d per curiam, 360 N.C. 360, 625 S.E.2d 779
(2006).
                                               -12-
decision to terminate Respondent-Father’s parental rights would

not    be     in    Peter’s       best    interests.           We   do    not     find    these

arguments persuasive.

       A trial court’s decision concerning the extent to which the

termination         of    a     parent’s       parental   rights         would    be     in   the

child’s best interests is discretionary in nature and is, as we

have    already          noted,    reviewed       on    appeal      using    an    abuse       of

discretion standard of review.                     In re Anderson, 151 N.C. App.

94, 98, 564 S.E.2d 599, 602 (2002).                        “A ruling committed to a

trial court’s discretion is to be accorded great deference and

will be upset only upon a showing that it was so arbitrary that

it    could    not       have    been    the    result    of    a   reasoned      decision.”

White v. White, 312 N.C. 770, 777, 324 S.E.2d 829, 833 (1985).

According to N.C. Gen. Stat. § 7B-1110(a), the trial court must

consider       “[t]he      age    of     the    juvenile”;       “[t]he     likelihood         of

adoption       of    the        juvenile”;       “[w]hether         the    termination         of

parental rights will aid in the accomplishment of the permanent

plan for the juvenile”; “[t]he bond between the juvenile and the

parent”; “[t]he quality of the relationship between the juvenile

and the proposed adopting parent, guardian, custodian, or other

permanent           placement”;            and         “[a]ny        [other]           relevant

consideration.”            In making its best interests decision, a trial

court is entitled to assign more weight to one or more of the
                                       -13-
statutorily delineated factors than to others.                  In re C.L.C.,

171 N.C. App. 438, 448, 615 S.E.2d 704, 709 (2005), aff’d, 360

N.C. 475, 628 S.E.2d 760 (2006).

       In its order, the trial court found that Peter is six years

old and highly adoptable.            In addition, the trial court found

that the likelihood that Peter would be adopted by his maternal

grandmother, who has been involved in his care since birth, who

had become his foster parent after Peter was taken into DSS

custody, and who had been responsible for his care on a full-

time basis for 25 months prior to the termination hearing, was

high.      The trial court further found that Peter is a bright,

healthy, and well-adjusted child; that Peter had thrived in the

care of his maternal grandmother; that Peter referred to his

maternal grandmother’s residence as his home; that Peter knew

that    his   maternal     grandmother   would      provide   for    all   of   his

needs; and that Peter had known his maternal grandmother to be

his caretaker for his entire life.                  Although the trial court

found the bond between Peter and his maternal grandmother was

“very    strong,”     it   characterized      the   bond   between    Peter     and

Respondent-Father as simply “strong.”                In apparent recognition

of   the   advanced      age   and   less-than-robust      health    of    Peter’s

maternal grandmother, the trial court noted that Peter’s half-

brother, who attends college, has lived with Peter’s maternal
                                          -14-
grandmother since the age of two, continues to live in that home

when    he   is   not   attending     school,      and    actively    supports     his

maternal grandmother by helping her care for Peter when he is at

home and that one of Peter’s uncles has played an active role in

Peter’s life and has helped Peter’s maternal grandmother care

for Peter.        Although Respondent-Father might have preferred that

the trial court weigh the relevant factors differently in making

its best interests decision, we are not entitled to disturb a

trial    court’s      best    interests      determination       on    the     grounds

advanced in Respondent-Father’s brief.                   As a result, given that

a careful analysis of the relevant portions of the trial court’s

order demonstrates that the trial court carefully weighed the

relevant     statutory       criteria       and    utilized      those       statutory

criteria to make a reasoned evaluation of whether Peter’s best

interests     would     be   served   by    the    termination    of     Respondent-

Father’s parental rights, we conclude that the trial court did

not commit any error of law in the course of making its best

interests determination.

                                   III. Conclusion

       Thus, for the reasons set forth above, none of Respondent-

Father’s     challenges       to    the    trial    court’s    order     justify    a

decision to provide an award of appellate relief.                      As a result,

the trial court’s order should be, and hereby is, affirmed.
                         -15-
AFFIRMED.

Judges ROBERT N. HUNTER, JR., and DAVIS concur.

Report per Rule 30(e).